Exhibit 10.5

 

GUARANTEE AGREEMENT

 

THIS GUARANTEE AGREEMENT is made and entered into as of the 14th day of March,
2013, by COMPUTER VISION SYSTEMS LABORATORIES, CORP., whose business address is
2400 North Dallas Parkway, Suite 230, Plano, Texas 75093-4371 (“Guarantor”), for
the benefit of RACHEL LONGABERGER STUKEY (“Seller”).

 

WHEREAS, pursuant to an Stock Redemption Agreement dated concurrently herewith
(the “Redemption Agreement”), Seller agreed to sell to The Longaberger Company,
an Ohio corporation (the “Company”), all of the Company stock owned by Seller;
and

 

WHEREAS, in payment of the purchase price payable pursuant to the Redemption
Agreement, the Company is delivering to Seller a Promissory Note (the “Note”) in
the original principal sum of Four Million Dollars ($4,000,000.00); and

 

WHEREAS, concurrently with the purchase of Seller’s stock by the Company, the
Company sold such stock to the Guarantor in exchange for a promissory note; and

 

WHEREAS, Seller is unwilling to accept the Note unless Guarantor shall execute
and deliver this Guarantee.

 

NOW, THEREFORE, in order to induce Seller to accept the Note, Guarantor hereby
covenants, guarantees and agrees as follows:

 

1.                                      Guarantor guarantees to Seller punctual
payment of the full amount when due of all indebtedness evidenced by the Note
after event of default under the Note, passage of cure periods and failure to
cure.  This is a guarantee of payment and not of collection and is the primary
obligation of Guarantor; and Seller may enforce this Guarantee against Guarantor
prior to any enforcement of the Note or Agreement against the Company.

 

2.                                      No modification of the Note, or waiver
of the performance of the provisions thereof, or giving by Seller of any
extension of time for the performance of any of the obligations of the Company
under the Note, or forbearance on the part of Seller, or failure by Seller to
enforce any of her rights under the Note, shall in any way release Guarantor
from liability hereunder, or terminate, affect or diminish the validity of this
Guarantee.  Notice to Guarantor of any such modification, waiver, extension,
forbearance or failure or of any default by the Company under the terms of the
Note is hereby waived by Guarantor.

 

3.                                      Guarantor hereby waives notice of
acceptance of this Guarantee and notice of diligence, protest, notice of
protest, presentment, demand for payment, notice of dishonor or nonpayment of
any of the obligations being guaranteed hereunder, notice of suit or of taking
any other action or making any demand against, or any other notice to Guarantor
or the Company.

 

4.                                      This Guarantee has been executed and
delivered by Guarantor in Plano, Texas, and the respective rights and
obligations of Seller and Guarantor hereunder shall be construed and enforced in
accordance with the laws of the State of Ohio.

 

--------------------------------------------------------------------------------


 

5.                                      This Guarantee shall be binding upon
Guarantor and its permitted successors and assigns, and shall inure to the
benefit of Seller and her successors and assigns.

 

6.                                      If any clause or provision of this
Guarantee is held or determined to be void, invalid or unenforceable, in whole
or in part, such holding or determination shall not impair or affect the
validity and enforceability of any clause or provision not so held to be void,
invalid or unenforceable.

 

 

 

GUARANTOR:

 

 

 

COMPUTER VISION SYSTEMS
LABORATORIES, CORP.

 

 

 

By:

/s/ Kelly L. Kittrell

 

Printed Name:

Kelly L. Kittrell

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------